Cook, P. J.,
delivered tbe opinion of tbe court.
Appellee filed her bill in tbe chancery court of Bolivar county against tbe appellant, praying that her title to tbe land in controversy be confirmed. 'Appellee claims *74by a deed from the state land commissioner, executed August 1, 1913. It is agreed that the land involved is swamp and overflowed land. Apellant claims through a sale for alleged delinquent taxes due to the Liquidating Levee Board and for alleged delinquent taxes due to the state. Inasmuch as we will treat the title of appellant as perfect, provided the land was subject to taxation, and inasmuch as the land was clearly not taxable, we will not go into a discussion of the numerous points so ably presented by counsel on both sides of this appeal.
The land was swamp and overflowed land and was not the subject of taxation, but the record discloses that appellant’s predecessors in title on April 17, 1906, filed a bill in the chancery court of Hinds county praying for a decree confirming their tax title to the land in controversy, and the then land commissioner, E. H. Nall, was made a party to that action, and appeared and demurred to the bill. The demurrer was overruled, and the land commissioner declined to answer the bill.
It is-not necessary to set out the details of this litigation ; it is only necessary to say that a court of competent jurisdiction of- the subject-matter and the person entered a decree against the land commissioner confirming the tax title of appellant’s predecessors in title, and also decreeing 'that the swamp and overflowed land patent issued to the state by the United States inured to the complainants in that suit and vested the title so obtained by the state in the complainants. More than that; the court sustained the prayer for an injunction against the land commissioner, and entered a decree perpetually enjoining the land commissioner from conveying the swamp, land title of the state to any person. It is agreed that appellee had actual knowledge of these proceedings and of the decree before she purchased the land from the state.
So, as the case stands, we are not called on to decide but one thing — will the court permit the land commis*75sioner to make a deed ■which a court of competent jurisdiction has enjoined his predecessor in office not to make?
That neglect or omission of public officers as to their public duties will not work an estoppel against the state may be readily conceded, hut it must he conceded that a state department may he controlled in the exercise of its departmental powers, and in this case the chancery court has undertaken to control the land commissioner in the exercise of his departmental powers. For the purpose of this opinion we will assume that the chancery court was wrong in its conclusions — that the land in controversy was not the subject of taxation, and the complainants in that case had no shadow of right to the decree they obtained confirming their title as against the state’s title. This decree was not res adjudicata of the rights of the state, hut we hold that it was res adjudicata so far as the land commissioner’s power to make a deed to the land is concerned. This decree enjoining the land commissioner from conveying the land to any other person stands unchallenged, and it cannot he challenged in this suit.
Until the decree is reversed, or until it is set aside by some direct proceeding begun and prosecuted for that purpose, we believe that the orderly administration of the law and the upholding of the powers and authority of the courts constitutionally exercised compels this court to hold that the appellee cannot invoke the power of the court to validate a title obtained from an officer of the state in total disregard and in defiance of the decree of a court fully clothed with the power to make the decree.
If Mr. Brown, the present land commissioner, is concluded by judgments against his predecessor, Mr. Nall, he has ignored the decree enjoining him from executing the deed upon which is based appellee’s claim to the land. From our examination of the authorities, and from principle, we are convinced that the decree rendered against Mr. Nall is as binding upon Mr. Brown as it was *76on Mr. Nall. Black on Judgments (2d Ed.), vol. 2, sec. 582.
Appellee knew that Mr. Brown violated the injunction when he accepted her money and made her deed. She took a long shot and loses.

Reversed and remanded.